Citation Nr: 1603492	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  05-00 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a rating in excess of 50 percent for major depressive disorder prior to August 23, 2013, and in excess of 70 percent prior to April 21, 2015.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 21, 2015.

5.  Entitlement to special monthly compensation (SMC) based on a need for aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Specifically, a rating decision issued in February 2004 denied entitlement to TDIU, and the Veteran filed and perfected his appeal of that decision.  A rating decision in November 2009 continued a 50 percent disability rating for major depressive disorder, which was increased by a July 2014 rating decision to 70 percent effective August 23, 2013 and then by a May 2015 rating decision to 100 percent effective April 21, 2015.  Also on appeal is a July 2013 rating decision which continued a 10 percent disability rating for the left knee and granted service connection for the right knee disability with an assigned rating of 10 percent.

In March 2010, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issue of entitlement to TDIU was previously before the Board in September 2010 and August 2012, when it was remanded for further development, to include obtaining additional VA opinions.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

Finally, the Board notes that the Veteran had not filed a claim for SMC based on a need for aid and attendance or at the housebound rate; however, the issue is to be considered where the evidence suggests possible entitlement, regardless of any prior adjudication by the RO.  Bradley v. Peake, 22 Vet. App. 280 (2008).
 

FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left knee disability has been manifested by limitation of flexion to no more than 90 degrees and limitation of extension to no more than 5 degrees, with only slight subjective instability; limitation of flexion to 30 degrees or less, limitation of extension to 10 degrees or more, and objective instability or subluxation on examination has not been demonstrated.

2.  Since the grant of service connection, the Veteran's right knee disability has been manifested by limitation of flexion to no more than 90 degrees and limitation of extension to no more than 5 degrees, with only slight subjective instability; limitation of flexion to 30 degrees or less, limitation of extension to 10 degrees or more, and objective instability or subluxation on examination has not been demonstrated. 

3.  Prior to May 24, 2011, the Veteran's major depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity to include frequent depression, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; occupational and social impairment with deficiencies in most areas was not shown.  

4.  Between May 24, 2011, and April 21, 2015, the Veteran's major depressive disorder was manifested by occupational and social impairment with deficiencies in most areas including social relationships, judgment, thinking, and mood, with impaired impulse control, near-continuous depression, and neglect of personal appearance and hygiene; total social and occupational impairment was not shown.

5.  The Veteran's service-connected disabilities include depressive disorder (rated as 10 percent disabling since April 2003, 50 percent disabling since April 2006, and 70 percent disabling since August 2013); cold injury residuals in both feet (jointly rated as 10 percent disabling between June 1997 and November 2002, then each separately rated as 30 percent disabling since November 2002); left knee disability (rated as 10 percent disabling since 1978); and right knee disability (rated as 10 percent disabling since February 2012).  Assigned combined disability ratings have been 60 percent since November 2002, 70 percent since April 2003, 80 percent since April 2006, and 90 percent since August 2013.

6.  As a result of the Veteran's service-connected disabilities and his educational and occupational background, he has been shown to be unable to obtain and sustain reasonably gainful employment since October 8, 2005.

7.  As of April 21, 2015, but not before, the Veteran is shown to have a total (100 percent) disability rating for major depressive disorder, with additional service-connected disabilities rated as a combined 60 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes 5003, 5257, 5260, and 5261 (2015). 

2.  The criteria for an initial disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes 5003, 5257, 5260, and 5261 (2015).

3.  The criteria for a disability rating higher than 50 percent for major depressive disorder were not met prior to May 24, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9434 (2015).

4.  The criteria for a disability rating of 70 percent, and no higher, for major depressive disorder were met for the period of May 24, 2011 to April 21, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9437(2015).

5.  The criteria for TDIU have been met as of October 8, 2005, and no earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.16(a) (2015).

6.  The criteria for SMC at the housebound rate have been met as of April 21, 2015, but no earlier.  38 U.S.C.A. §§ 1114(s), 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In October 2009, the RO sent the Veteran a letter, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claims have since been readjudicated on numerous occasions and any notice errors have thereby been resolved.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in March 2003, December 2003, October 2005, April 2009, January 2011, April 2011, May 2011, February 2013, March 2013, August 2013, July 2014, and April 2015.  The Veteran has submitted specific statements with regard to perceived errors or oversights in the examination reports, which have been duly considered in the adjudication below.  The Veteran, has not, however, submitted any argument that any of the examinations or opinions, particularly the most recent with respect to the disabilities at issue, is inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board is confident that the totality of these examinations, the Veteran's statements, his attorney's arguments, and ongoing medical treatment records provide a comprehensive picture of all of the disabilities on appeal.

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the RO had applied staged ratings with respect to the Veteran's major depressive disorder.  The Board has continued to apply staged ratings for that disability, although the effective dates of the various assigned ratings have been adjusted as set forth below.

Knees

Under Diagnostic Code 5257 a 10 percent rating is assigned for either slight recurrent subluxation or slight lateral instability.  The criteria for a 20 percent rating are either moderate recurrent subluxation or moderate lateral instability.  A 30 percent disability rating is assigned for severe recurrent subluxation or severe lateral instability.  38 C.F.R. § 4.71a.

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  Separate ratings may be assigned for limitation of flexion and extension. 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, extension limited to 20 degrees is 30 percent disabling, extension limited to 30 degrees is 40 percent disabling, and extension limited to 45 degrees is 50 percent disabling.  38 C.F.R. § 4.71a.

Other potentially applicable rating codes for knee disabilities include Diagnostic Codes 5256 (ankylosis), 5258 (dislocated semilunar cartilage), 5262 (impairment of tibia and fibula), and 5263 (genu recurvatum).  As none of these specific disabilities have been demonstrated, the rating criteria are not applicable here.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

Where the Veteran has limitation of motion in a joint, and arthritis or degenerative joint disease is shown on X-ray, Diagnostic Codes 5003 and 5010 provide for a 10 percent disability rating for each major joint.  38 C.F.R. § 4.71a.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

In this instance, the Veteran has been assigned 10 percent disability ratings for both his left and right knees, based on evidence of arthritis in both joints with painful motion which does not fall within the range of a compensable rating for limitation of motion.  In order for a disability rating higher than 10 percent to be warranted for either knee disability, the evidence would have to demonstrate limitation of flexion to 30 degrees or less, limitation of extension to no more than 10 degrees, or slight recurrent subluxation or lateral instability on objective examination testing.

The March 2014 VA examination noted the Veteran's subjective complaints of increased pain and instability, particularly when walking.  Range of motion testing noted that the Veteran had flexion to 100 degrees in the both knees, with pain at 90 degrees, and extension to 5 degrees in the right knee and to 0 degrees in the left knee.  Functional impairment included less movement than normal, pain on movement, weakened movement, and instability of station in both knees.  There was joint line tenderness to palpation in both knees, but muscle strength and stability testing was normal.  The examiner noted that the Veteran used a cane and the Veteran reported using bilateral knee braces.  The examiner later submitted an addendum opinion stating that he could not quantify any additional limitations resulting from flare-ups without speculation or seeing the Veteran during the time of such a flare-up.

In his VA Form 9 Substantive Appeal, submitted in July 2014, the Veteran asserted that the rating decision had failed to consider that he had been issued bilateral hinged braces for his knees by VA due to increased severity in the medial and lateral instability in both knees.

At the April 2015 VA examination, the Veteran did not report any flare-ups, although his pain worsened with activity.  Range of motion in both knees was normal (flexion to 0 degrees and extension to 140 degrees) with pain on flexion.  Both knees were shown to be normal on stability testing and all testing for muscle strength, sensation, and reflexes was normal. 

Based on the evidence of record as set forth above, assignment of a disability rating higher than 10 percent for either the right or left knee is not warranted.  Specifically, the Veteran's limitation of motion in either knee has not been within the range of a higher disability rating (i.e., 30 degrees or less of flexion or more than 10 degrees of extension).  With at least 90 degrees of flexion and 5 degrees of extension demonstrated bilaterally, even consideration of additional limitation of motion during a flare-up would not raise the level of demonstrated disability to a rating higher than 10 percent.  Although the Veteran has reported subjective instability in his knees and has been provided with knee braces for extra stability, he has not shown instability or subluxation on examination.  Where the preponderance of the evidence is against the claim for increase, it must be denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, and 5261. 

Major Depression

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, merits a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, warrants a 70 percent rating.

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 100 percent rating.  38 C.F.R. § 4.130. 

As noted above, the Veteran's major depressive disorder has been assigned multiple, gradually increasing disability ratings over many years.  On appeal at present is entitlement to a disability rating higher than 50 percent prior to August 23, 2013, and higher than 70 percent prior to April 21, 2015.  The Veteran has been provided multiple VA examinations related to his major depression and has been receiving treatment for the condition through VA.  Records of all the relevant evaluations have been considered in rendering the opinion below.

The May 2009 VA examination noted that the Veteran's symptoms included depressed and dark mood most of the time, inability to enjoy activities, isolating himself from others, sleep disturbance, difficulty concentrating, and frequent suicidal ideation.  It was the examiner's opinion that the Veteran was not unemployable as a result of his depression, although there was significant impairment of functioning in social relationships and other areas of his life.  The examiner described the Veteran as exhibiting reduced reliability and productivity.  

At the VA examination in May 2011, the Veteran reported that he was chronically depressed and irritable and his wife reported that he took out his anger on her and others around him.  He felt that he was being mistreated by VA and reported ongoing highly negative thought.  He did not leave the house except for medical appointments and did not engage in regular hygiene activities, needing to be reminded by his wife to shower.  

In order for a 70 percent disability rating to be warranted, the evidence would need to show that the Veteran exhibited occupational and social impairment with deficiencies in most areas including work, school, family relations, judgment thinking or mood.  Based on the evidence of record, the 70 percent disability rating criteria were first met at the time of the VA examination on May 24, 2011.  It was at that point that the Veteran exhibited additional symptoms beyond reduced reliability and productivity, in particular angry outbursts as a result of his near constant depression and irritability, his fixation on being mistreated by VA, and his neglect of personal hygiene.  Prior to this time, although the Veteran did have the near-continuous panic or depression, it had not been shown to affect his ability to function appropriately and effectively, and there was no evidence that his depression had any deficiencies in his judgment, thinking, or mood.  Inasmuch as the May 2011 VA examination demonstrated such deficiencies, the higher rating criteria are satisfied and a 70 percent disability rating is warranted as of the date of that examination.  38 C.F.R. § 4.130.

The question then becomes whether the evidence of record supports assignment of a 100 percent disability rating for major depressive disorder at any point prior to April 21, 2015.  A 100 percent disability rating requires a showing of total occupational and social impairment, with symptoms such as severe thought and communication problems, grossly inappropriate behaviour, posing a danger to himself or others, memory loss, significant disorientation, and intermittent inability to perform the activities of daily living.  

In addition to the VA examinations discussed above, which do not reflect symptoms or a disability picture commensurate with assignment of a 100 percent disability rating, the Veteran also had a VA examination in August 2013.  At that time, his symptoms included depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationships, suicidal ideation, and neglect of personal appearance and hygiene.  The Veteran described himself as irritable and reported that he avoided people in order to avoid saying things he would later regret.  He experienced intrusive thoughts and obsessive focus on his injuries and his pain, and had suicidal ideation, although he had no plans to hurt himself because of his strong religious convictions.  The disability picture manifested at this VA examination was consistent with the assigned 70 percent disability rating.  The Veteran still had an ongoing relationship with his wife and family, did not pose a danger to himself or others, was able to demonstrate sufficient judgment to avoid people rather than doing things he would later regret, and was able to perform at least some of the basic activities of daily living, such as eating regular meals and attending medical appointments.  As such, the criteria for a disability rating higher than 70 percent were not met prior to April 21, 2015.  38 C.F.R. § 4.130.


Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology with respect to his knee disabilities, namely pain and subjective instability warranting use of knee brace, and his depression.  The criteria provide for still higher ratings for more severe symptoms, as evidenced by the assignment of staged ratings for depression.  The Veteran's specific psychological symptom of fixation on his pain and subjective perception of disability, while not specifically mentioned in the rating criteria, is captured within the broader category of deficiencies in judgment, thinking, and mood.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

At all relevant times since the filing of the Veteran's claim for TDIU in 2002, his service-connected disabilities have met the requirements for assigning TDIU on a schedular basis.  The question before the Board is at what point in time the Veteran's service-connected disabilities, combined with his education and occupational background, irrespective of any non-service-connected disabilities such as low back pain, rendered him unable to obtain and sustain reasonably gainful employment.

At a VA examination in March 2003, the Veteran reported that he used a cane for walking most of the time because of give away weakness in his left knee and felt a constant burning sensation in his feet due to his prior cold injury.  He had cold sensitivities and hyperhydrosis.

At a VA examination in December 2003 the Veteran reported long term depression, although he was able to work in the construction field up until 1992.  He reported that his boss gave him easy assignments or extra time off because of physical pain and limitations.  He told the examiner that he became unable to work in 1992 as a result of a (non-service-connected) low back injury.

At the October 8, 2005 VA examination, the Veteran reported that he had been variously employed at multiple jobs since separating from service, including carpentry.  At that time he had been unemployed for several years because of health problems, some of which were the result of falling off a ladder at work in about 1992 which resulted in a low back injury.  The Veteran reported that he was only able to walk for short distances and to stand for 5 to 10 minutes before needing to rest due to his knee pain.  The examiner offered an opinion regarding the Veteran's employability, noting that it was likely that the Veteran would have difficulty performing labor that was strenuous or that required him to be on his feet or walk long distances, but that his knee disability would not prevent him from engaging in more sedentary work.  

The record shows that the Veteran's education consists of a general equivalency degree (GED) and training as a welder.  His work experience outside of service includes welding, carpentry, and as a porter in a hospital, all of which require long periods spent on his feet.  He has not been shown to have the education or job experience consistent with a more sedentary line of work.

Based on the Veteran's level of education and his work experience, as well as the October 2005 VA examiner's opinion that he would be unable to engage in labor that required strenuous effort of long periods on his feet because of his service-connected disabilities, entitlement to TDIU has been shown as of that date.  Prior to October 2005, while the Veteran's education and work background was the same, the evidence regarding the Veteran's employability included the Veteran's own statements that his non-service-connected back disability was a significant factor.  The evidence regarding the level of impairment related solely to the Veteran's service-connected disabilities of left knee, depression, and cold injury residuals is insufficient to demonstrate entitlement to TDIU before the date of the October 2005 VA examination.  38 C.F.R. § 4.16.

SMC

SMC at the housebound rate is warranted if the veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) by reason of such veteran's service-connected disability or disabilities, is permanently housebound.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114(s); C.F.R. § 3.350(i).

As emphasized by the Court, 38 U.S.C. § 1114(s) permits that a TDIU based on a single disability can satisfy the statutory requirement of a total rating.  Bradley v. Peake, 22 Vet.App. 280, 291-94 (2008).  The Bradley Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU even where a 100 percent schedular evaluation is already in effect.

In light of the fact that the Veteran has been awarded a 100 percent schedular or total disability rating for his major depressive disorder, effective April 21, 2015, and has other service-connected disabilities which merit a combined disability rating of 60 percent or more (i.e., 30 percent for each foot and 10 percent for each knee), entitlement to SMC at the housebound rate is established as of April 21, 2015.  Prior to April 21, 2015, the Veteran's TDIU rating is based on the combined effects of his major depression, knee, and cold injury disabilities, such that no single disability forms the basis for the rating.  As such, there is no separate disability rating which is not considered in the assignment of TDIU which could then satisfy the criteria for 38 U.S.C.A. § 1114(s).












	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 10 percent for a left knee disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for a right knee disability is denied.

Entitlement to a disability rating higher than 50 percent prior to May 24, 2011, is denied.

Entitlement to a disability rating of 70 percent for major depressive disorder is granted effective May 24, 2011.

Entitlement to a disability rating in excess of 70 percent for major depressive disorder prior to April 21, 2015, is denied.

Entitlement to TDIU prior to October 8, 2005, is denied.

Entitlement to TDIU is granted effective October 8, 2005.

Entitlement to SMC at the housebound rate is granted effective April 21, 2015.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


